Citation Nr: 1439276	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-46 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from September July 1984 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2012, the Veteran was afforded a VA examination to address his claim for service connection of tinnitus.  Prior to that, he had been afforded 2 VA examinations, but neither of those resulted in an etiological opinion.  Noise exposure has been indicated as consistent with the Veteran's duties, which he relates involved exposure to rocket and aircraft noise.  He served in the Air Force with a Primary Specialty of Security Forces Craftsman.  See DD Form 214.

The April 2012 examination report documents the Veteran's history of in-service noise exposure.  Examination resulted in a negative etiological opinion, with the examiner finding that tinnitus was less likely than not caused by or a result of military service.  The examiner provided significant rationale and reviewed both the service treatment records and the Veteran's VA records.  However, the examiner particularly noted that they had not reviewed any other or any private medical evidence in rendering their opinion.  The examination report does not reflect any discussion of any private medical evidence, ant the Board notes the presence of 2 medial opinions dated in June and November 2010 from Dr. S.J., the latter of which particularly pertains to tinnitus.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  

Because the April 2012 VA examination did not consider relevant private medical records, the Board cannot conclude that the examiner's opinion is a fully informed one.  Accordingly, the examination report must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner that provided the April 2012 opinion for an addendum.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed tinnitus.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the electronic record on the Virtual Benefits Management System (VBMS), giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence including all private medical records.  A notation to the effect that the review took place shall be included in the report of the examiner.

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that tinnitus, including recurrent tinnitus, had its clinical onset during service, or is related to any in-service disease, event or injury, to include exposure to hazardous noise.  Any opinions expressed must be accompanied by a complete rationale.

2.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



